Citation Nr: 1107345	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  07-05 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted in order 
to reopen a claim for entitlement to service connection for a 
skin disorder, diagnosed as eczema.

2.  Entitlement to a rating a rating in excess of 30 percent for 
a kidney disability.

3.  Entitlement to service connection for residuals of a 
hysterectomy.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to June 
1981.

This matter is on appeal from decisions in December 2002 and May 
2006 by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.

The Veteran testified before the undersigned Veterans Law Judge 
in October 2009.  A transcript of the hearing is of record.

The issue of entitlement to service connection for residuals of a 
hysterectomy is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a June 2003 rating decision, the RO denied the Veteran's 
claim for entitlement to service connection for a skin disorder, 
diagnosed as eczema, on the basis that it was not shown in 
service; she did not appeal, and the decision became final one 
year later.  

2. The additional evidence received since the June 2003 RO 
decision is not new and material and does not raise a reasonable 
possibility of substantiating the claim.

3.  In a December 2002 letter, the Veteran indicated that a grant 
of a 30 percent disability rating for her kidney disorder would 
satisfy her appeal;  

4.  A 30 percent rating for the Veteran's kidney disorder was 
granted in December 2002 and constituted a full grant of the 
claim.  


CONCLUSIONS OF LAW

1.  New and material evidence not having been submitted, the 
requirements to reopen a claim for entitlement to service 
connection for a skin disorder, diagnosed as eczema, have not 
been met.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.156, 3.159 (2010).

2.  There is no allegation of errors of fact or law remaining for 
appellate consideration, and the claim for entitlement to an 
increased rating for a kidney disability should be dismissed.  38 
U.S.C.A. § 7105(d)(5) (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

In claims to reopen based on new and material evidence, VA must 
both notify a claimant of the evidence and information that is 
necessary to reopen the claim and of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. Nicholson, 
20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the bases 
for the denial in the prior decision and to provide the claimant 
with a notice letter that describes what evidence would be 
necessary to substantiate those elements required to establish 
service connection that were found insufficient in the previous 
denial.  

In this case, the notice letter provided to the Veteran in 
November 2005 included the criteria for reopening a previously 
denied claim, the criteria for establishing service connection, 
and information concerning why the claim was previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as she was informed about what evidence was necessary 
to substantiate the elements required to establish service 
connection that were found insufficient in the previous denial.  

Next, VA has a duty to assist a veteran in the development of the 
claims.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has 
obtained the Veteran's service treatment records, and the Veteran 
has submitted private treatment records.  Moreover, a specific VA 
medical opinion is not needed to consider whether the Veteran has 
submitted new and material evidence.  As all of the evidence 
submitted to the claims file since the last final denial has been 
reviewed, and the claim is not reopened, a remand for a VA 
opinion is not warranted for this issue.  See 38 C.F.R. § 
3.159(c)(4)(iii) (2010).

Moreover, in October 2009, the Veteran was provided an 
opportunity to set forth her contentions during the hearing 
before the undersigned Veterans Law Judge.  In Bryant v. 
Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for 
Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) 
requires that the RO Decision Review Officer or Veterans Law 
Judge who chairs a hearing to fulfill two duties:  (1) the duty 
to fully explain the issues and (2) the duty to suggest the 
submission of evidence that may have been overlooked.  Bryant v. 
Shinseki, 23 Vet. App. 488 (2010).  

Here, during the October 2009 hearing, the undersigned Veterans 
Law Judge identified the issues on appeal.  See Hearing 
Transcript (T.) at p. 2.  Also, information was solicited 
regarding the onset of the Veteran's gynecological disorders (T. 
at 4-5), and the nature of her skin disorder (T. at 18-20).  
Therefore, not only was the issue "explained . . . in terms of 
the scope of the claim for benefits," but "the outstanding 
issues material to substantiating the claim" were also fully 
explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the 
hearing discussion did not reveal any evidence that might be 
available that had not been submitted.  

Under these circumstances, nothing gave rise to the possibility 
that evidence had been overlooked with regard to the appellant's 
claim for service connection for the cause of the Veteran's 
death.  As such, the Board finds that, consistent with Bryant, 
the undersigned Veterans Law Judge complied with the duties set 
forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to 
adjudicate the claims based on the current record.

Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence has 
been submitted, the claim must be reopened.  Manio v. Derwinski, 
1 Vet. App. 140 (1991).

Under the relevant regulation, "new" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  However, lay assertions of 
medical causation cannot serve as the predicate to reopen a claim 
under 38 U.S.C.A. § 5108.  See Moray v. Brown, 5 Vet. App. 211, 
214 (1993).  

New and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  If it finds that the submitted evidence is new and 
material, VA may then proceed to evaluate the merits of the claim 
on the basis of all evidence of record, but only after ensuring 
that the duty to assist the Veteran in developing the facts 
necessary for the claim has been satisfied.  See Elkins v. West, 
12 Vet. App. 209 (1999); but see 38 U.S.C.A. § 5103A (eliminates 
the concept of a well-grounded claim).

Because the Board has the jurisdictional responsibility to 
consider whether it was proper to reopen the claim, regardless of 
the RO's determination on the question of reopening, the Board 
will determine whether new and material evidence has been 
received and, if so, consider entitlement to service connection 
on the merits.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed 
Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

Here, the Veteran is claiming entitlement to service connection 
for eczema.  The RO denied this claim in June 2003 on the basis 
that a chronic skin disorder was not shown while on active duty.  
She did not appeal the RO's decision, and it became final one 
year later.  

At the time of the last final denial, the evidence of record 
included the Veteran's service treatment records, VA treatment 
records from October 2000 to October 2001, and treatment records 
from a number of private physicians for the period from April 
2000 to April 2003.  

Since the RO's decision became final, the Veteran has submitted 
copies of her service treatment records, in addition to an Air 
Force treatment note from January 1986.  She has also submitted 
some private treatment notes from February through March 2000, as 
well as a separate treatment note from August 2002.  Finally, she 
has submitted a large amount of safety information documents 
reflecting the medical hazards related with certain chemicals.  

However, the Board determines that not all of this evidence is 
new, as it has been considered previously by the RO.  Moreover, 
while some of the evidence is new, in that it has not been 
previously considered, this evidence is nonetheless not material, 
as it does not pertain to an unestablished fact necessary to 
support the claim.  

Specifically, while the Veteran has submitted her service 
treatment records, the RO's June 2003 decision indicates that 
these records were previously considered.  As such, they do not 
constitute new evidence.  She has also submitted an Air Force 
treatment note from January 1986 reflecting a diagnosis of 
eczema.  However, she was not on active duty at this time, and it 
appears that she received treatment at the Air Force clinic 
solely through her status as a dependent.  Thus, while this 
treatment note indicates a diagnosis of eczema, it is not from a 
period of active duty.  Therefore, as it does not indicate a 
diagnosis of eczema while on active duty, it does not address an 
unestablished fact necessary to support her claim.  

Next, most of the private treatment records submitted since the 
last final denial pertain to other claims and are not relevant 
here.  There is a treatment note from August 2002 indicating a 
diagnosis of atopic eczema to the neck and arms.  However, this 
treatment note does not indicate the presence of eczema while on 
active duty.  Therefore, while it is new in that it was not 
previously reviewed by the RO, it is nonetheless not material, as 
it does not address an unestablished fact necessary to support 
the claim.  

Finally, while the Veteran has submitted a series of health 
information documents relating to the medical impact of some 
carcinogenic chemicals.  This evidence is new in that it has not 
been previously considered by the RO.  However, it is not 
material, as it does not address an unestablished fact necessary 
to support the claim.  Specifically, while this evidence 
indicates that there may be physical effects attributable to 
certain chemicals, it does not indicate that the Veteran acquired 
a skin disorder while on active duty.  Moreover, the Board is 
unable to presume that such a relationship exists.  Therefore, 
this evidence is not new and material to her claim.  

Finally, the new evidence includes additional statements about 
the Veteran's condition.  Specifically, she mentioned at her 
hearing before the Board that her exposure to carcinogenic 
chemicals caused her skin disorder.  Even if the statements 
disclosed new information, such assertions would not be 
sufficient to reopen the claim, as a lay person is not competent 
to offer an opinion that requires medical expertise, and 
consequently the statements do not constitute new and material 
evidence to reopen the claim.  Moray v. Brown, 5 Vet. App. 211, 
214 (1995) (holding that lay assertions of medical causation 
cannot serve as a predicate to reopen a previously denied claim).

Consequently, in this case, the Board finds that none of the 
current evidence submitted by the Veteran since the final rating 
decision is new and material under 38 C.F.R. § 3.156(a).  Thus, 
the Veteran's claim to reopen must be denied.   

Increased Rating for a Kidney Disability

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  38 
U.S.C.A. § 7105 (West 2002).

In May 2000, the Veteran filed a claim for a rating in excess of 
10 percent for her service-connected kidney disability.  After 
this claim was initially denied in December 2000, she filed a 
timely notice of disagreement in October 2001.  A statement of 
the case was issued in June 2002, and she perfected her appeal 
via a VA Form-9 that same month.  

In general, a claim for a higher VA disability rating will be 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (stating 
that a claimant may limit their claim or appeal to the issue of 
entitlement to a particular disability rating that is less than 
the maximum allowed by law for a specific service- connected 
condition, but, where there is no clearly expressed intent to 
limit the appeal, VA is required to consider entitlement to all 
available ratings for that condition).  

In this case, however, the Veteran explicitly stated in a letter 
to the RO in December 2002 that a grant of 30 percent would 
satisfy her pending appeal.  Shortly thereafter, she was granted 
a 30 percent rating in a December 2002 rating decision.  

Therefore, as the RO granted the Veteran's a disability rating to 
which she was satisfied, this represents a full grant of the 
benefit sought on appeal in this case, there remains no 
allegation of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review the 
appeal, and it must be dismissed.




ORDER

New and material evidence having not been submitted, the 
application to reopen a claim for entitlement to service 
connection for a skin disorder, diagnosed as eczema, is denied.

The claim for an increased rating for a kidney disability is 
dismissed.
 

REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103(a), 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
3.326(a) (2010).  In this case, the Board determines that further 
development is necessary before the merits of the claim may be 
addressed.

Here, the Veteran has submitted a claim for residuals of a 
hysterectomy.  This claim was denied by the RO in May 2006 on the 
basis that a hysterectomy was not shown in service.  The evidence 
reflects that the Veteran did undergo a hysterectomy in 2000, 
which is approximately 19 years following active duty service.  
However, the evidence also indicates that her hysterectomy was 
merely the final resolution to a long-standing and possibly 
related series of symptoms.  

Specifically, the Veteran's service treatment records reflect 
potential uterine dysfunction beginning shortly after her 
enlistment in September 1973.  At that time, a pelvic examination 
indicated a trichomonas infection with severe inflammation.  
Subsequent evaluations in October 1974, as well as February and 
October 1976 were essentially normal.  However, she was seen at a 
treatment clinic in August 1977 for symptoms of a vaginal 
discharge and irritation.  In February 1981, she stated that she 
has experienced repeated urinary tract infections since 1977.  

She has also been tested for symptoms of infertility in February 
1979, where she complained of having difficulty getting pregnant.  
As part of this procedure, she has undergone numerous endometrial 
biopsies.  However, she did ultimately become pregnant in 1980.  

The Veteran's post-service medical evidence indicates that she 
experienced an ectopic pregnancy in 1983, and was diagnosed with 
an endocervical polyp in September 1993.  By February 2000, her 
uterus was observed to be unusually enlarged and multiple uterine 
fibroids were observed. 

Thus, while she underwent a hysterectomy occurred years after 
active duty, a medical opinion is necessary as to the nature and 
etiology of her gynecological disorders that ultimately led to 
her hysterectomy in 2000, and whether these disorders are 
attributable to active duty.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to a VA examiner 
with experience or specialized training in 
uterine disorders nature, extent, onset and 
etiology of any uterine disorders prior to 
her hysterectomy in 2000.  The claims folder 
should be made available to and reviewed by 
the examiner.  All indicated studies should 
be performed and all findings should be 
reported in detail.

The examiner should express an opinion as to 
whether it is at least as likely as not 
(i.e., a 50% possibility or greater) that her 
hysterectomy may be attributable to the 
symptoms she experienced while on active 
duty.  

All findings and conclusions should be set 
forth in a legible report and any opinions 
should be accompanied by a through rationale.  
If the examiner is unable to render an 
opinion without resorting to speculation, a 
thorough reasons and bases should be provided 
as to why such an opinion cannot be rendered.

2.  After completing the above, and any other 
development deemed necessary, the Veteran's 
service connection claim should be 
readjudicated based on the entirety of the 
evidence.  If the claim remains denied, the 
Veteran and her representative should be 
issued a supplemental statement of the case.  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


